IN THE UNITED STATES DISTRICT

COURT FOR THE WESTERN
DISTRICT OF MISSOURI
TERI DEAN, )
)
Plaintiff, ) Cause No. 5:19-cv-06022-srb
)
)
EDWARD BEARDEN, et al., )
)
Defendants. )

AFFIDAVIT OF DEFENDANT PRECYTHE

COMES NOW, ANNE L. PRECYTHE, and states as follows:

1. Iam employed as the Director of the Missouri Department of
Corrections (MDOC).

2. I have served in this capacity since February of 2017.

3. I have no previous employment with the state of Missouri.

4. As MDOC Director, I rely on a team of Division directors, and
employees of the Office of Professional Standards who manage all

MDOC internal investigations and personnel matters.

5. I had no personal knowledge of claims by Plaintiff prior to the filing of
this lawsuit.

6. I have no personal knowledge of the investigation or investigations of
claims made by Plaintiff.

7. Iwas not aware of specific allegations against Defendant Bearden prior
to the filing of this lawsuit.

8. I have no personal knowledge of specific allegations against the other
Defendants in this lawsuit.

1
Case 5:19-cv-06022-BP Document 93-1 Filed 08/13/21 Page1of3
9. Following investigation or investigations by MDOC, I have at no time
been made aware of substantiated claim or claims against Defendants
Bearden, Reed, Mustain, or Mosier.

10. I reasonably rely on a system of Department authorities to
investigate any inmate allegations and to properly respond when
necessary.

2

Case 5:19-cv-06022-BP Document 93-1 Filed 08/13/21 Page 2 of3
STATE OF )

) ss.
COUNTY OF )

The undersigned swears that the matters set forth are true and correct to the
best knowledge and belief of the undersigned, subject to the penalties of
making a false affidavit or declaration.

dome. puchthe—

. ; TH
The foregoing was subscribed and sworn to before me this 13 day of

August, 2021, oon
SOR Pls. DONNA HIGGINS

Showy My Commission Exes
po NOUN June 4, 2023

DS, SEAL J&>
0 F ae ern aes
Wor. iain

NOTARY PUBLIC

My Commission Expires: (o-©}- AOQ?Z

3
Case 5:19-cv-06022-BP Document 93-1 Filed 08/13/21 Page 3of3
